Mb. Justice Wole
delivered the opinion of the court.
When this court dismisses an application for a writ of certiorari, saying simply “Petition denied”, very generally no reference is made to the merits of a possible appeal. The denial may be because no matter of jurisdiction or procedure is presented, that an adequate remedy lies, etc., or the writ may be denied discretionally for various reasons. Such a dismissal furnishes no basis for an argument that an appeal in due course is frivolous.
*661Where the lower court decides that a certain person is a preferred creditor and orders an administrator to pay the claim so preferred, prima facie at least, it appears that a final decision exists from which the administrator has a right to appeal. Avalo Sánchez v. Estate of Diaz, 9 P.R.R. 306; Sucs. Abarca v. Central Vannina, 23 P.R.R. 526. At least the appellee has not convinced ns to the contrary.
The motion to dismiss will he denied.